24 F.3d 1544
UNITED STATES of America Plaintiff-Appellee,v.Joseph B. JONES, Defendant-Appellant.
No. 93-6179.
United States Court of Appeals,Sixth Circuit.
Submitted May 13, 1994.Decided June 1, 1994.

Stuart J. Canale, Asst. U.S. Atty., Memphis, TN (briefed), for plaintiff-appellee.
Robert C. Brooks, Office of the Federal Public Defender, Memphis, TN (briefed), for defendant-appellant.
Before:  RYAN and NORRIS, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.
ALAN E. NORRIS, Circuit Judge.


1
Defendant, Joseph Jones, contends in this appeal that the district court erred when it sentenced him to a term of supervised release in connection with his violation of 18 U.S.C. Sec. 924(c), carrying a firearm in relation to a drug trafficking offense.  Defendant entered a plea of guilty to the firearms charge and the district court sentenced him to five years' imprisonment and three years of supervised release.


2
Defendant correctly points out that 18 U.S.C. Sec. 924(c) does not explicitly provide for a term of supervised release.


3
However, possession of a firearm during a drug trafficking crime is punishable by imprisonment for five years, under 18 U.S.C. Sec. 924(c)(1).  Any offense punishable by imprisonment for five to ten years is classified as a Class D felony.  18 U.S.C. Sec. 3559(a)(4).  A district court is authorized to include in a sentence for a Class D felony a term of supervised release after imprisonment for not more than three years.  18 U.S.C. Sec. 3583(a), (b)(2).


4
Several of our sister circuits have concluded that 18 U.S.C. Sec. 3583(a) authorizes a district court to impose a term of supervised release as part of the sentence for violation of 18 U.S.C. Sec. 924(c).  United States v. Watkins, 14 F.3d 414, 415 (8th Cir.1994);  United States v. Allison, 986 F.2d 896, 897 (5th Cir.1993);  United States v. Maxwell, 966 F.2d 545, 550 (10th Cir.), cert. denied, --- U.S. ----, 113 S. Ct. 826, 121 L. Ed. 2d 697 (1992);   United States v. Robertson, 901 F.2d 733, 735 (9th Cir.), cert. denied, 498 U.S. 962, 111 S. Ct. 395, 112 L. Ed. 2d 405 (1990).


5
Accordingly, defendant's sentence is AFFIRMED.